Citation Nr: 1426266	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  08-37 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas

THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome, status post carpal tunnel release.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. J.M.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1972 to November 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for bilateral carpal tunnel syndrome.  

In an April 2011 hearing, the Veteran and his witness, Mr. J.M., accompanied by the Veteran's representative, appeared at the RO to submit evidence and oral testimony in support of his claim before the undersigned Acting Veterans Law Judge, sitting at the RO.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In October 2011, the Board remanded the case to the agency of original jurisdiction for additional evidentiary development, including to search for outstanding VA medical records and to schedule the Veteran for a medical examination to obtain a nexus opinion addressing his claim for VA compensation for bilateral carpal tunnel syndrome.  Following this development, the agency of original jurisdiction readjudicated and denied the claim in a February 2013 rating decision/supplemental statement of the case.  The case was returned to the Board in March 2013 and the Veteran now continues his appeal. 

The Board notes that in correspondence received by VA in March 2013, the Veteran indicated dissatisfaction with a recent award of supplemental payment of VA compensation benefits for his spouse that was made effective in January 2013; he asserts that as he has been married to his spouse for over 40 years, including when he was still in military service, the award of such payment should extend to 1977 when he was honorable discharged from active duty.  As this matter is not before the Board at the present time, it is referred to the agency of original jurisdiction for appropriate action.


FINDING OF FACT

Bilateral carpal tunnel syndrome did not have its onset during active military service.


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was not incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The Veteran's claim for service connection for bilateral carpal tunnel syndrome was filed in April 2006.  A VCAA notice letter addressing this issue, inter alia, was dispatched to the Veteran in August 2006, prior to the initial adjudication of the claim in the May 2007 rating decision now on appeal.  The August 2006 letter addressed the issue on appeal adjudicated herein and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudication of the Veteran's claim, there is no timing of notice defect.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  In this regard, the Veteran's service treatment records and all relevant post-service records, from VA and private sources, pertaining to his medical treatment for carpal tunnel syndrome have been obtained and associated with the evidence.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.  The Board is satisfied that all pertinent evidence necessary to adjudicate this claim has been obtained.  

The appellant was provided with the opportunity to present oral testimony in support of his appeal before the undersigned Acting Veterans Law Judge in an April 2011 hearing.  At the time of the hearing, he was accompanied by his representative and had the benefit of his advice and counsel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veteran's Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the April 2011 hearing before the Board, the presiding Acting Veterans Law Judge's questions and the oral testimonies of the appellant and his witness focused on the elements necessary to substantiate his claim, inter alia, of entitlement to service connection for bilateral carpal tunnel syndrome.  See transcript of April 13, 2011 Board hearing.  Thus, the Board finds that the Acting Veterans Law Judge presiding over the April 2011 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

Pursuant to the Board's remand of October 2011, the Veteran was provided with a VA medical examination of his peripheral nerves in November 2011, which addressed his claim for VA compensation for bilateral carpal syndrome.  The examination report presented a clinical diagnosis and a nexus opinion addressing the likelihood of a relationship between the Veteran's military service and his present carpal tunnel syndrome.  The Board has reviewed the aforementioned examination report and opinion and notes that the Veteran's pertinent clinical history was considered by the VA clinician who performed the examination, and the examiner provided adequate discussion of his clinical observations and rationales to support the findings and conclusions within the context of the Veteran's pertinent clinical history as contained within his claims file.  The examination is therefore deemed to be adequate for adjudication purposes when considered in conjunction with the totality of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The evidentiary development ordered on remand also included searching for VA medical records dating back to 1978; the outstanding records going back to 1978 have been duly obtained and associated with the Veteran's claims file.  The actions undertaken by VA are therefore also deemed to be in substantial compliance with the Board's remand instructions.  Thusly, remand for additional corrective action is not required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Neither the claimant nor his representative has indicated that there was any further outstanding evidence to submit in support of his claim that VA has not already obtained, or has made a good-faith attempt to obtain for inclusion into the record.  The Veteran having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.

Based on the foregoing discussion, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Service Connection

The Veteran essentially contends that his duties involved using his hands to work in tight, confined spaces in aircraft interiors, and that this caused stress injuries that led to his current bilateral carpal tunnel syndrome.  At his April 2011 hearing before the Board he testified, in pertinent part, that he was treated twice in service for complaints relating to his hands and he contended that this represented an inservice onset of his current bilateral carpal syndrome.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); as carpal tunnel syndrome is a not listed as a qualifying chronic disease under the pertinent regulation, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, the Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The Veteran's service records show that he served as an aircraft environmental systems repair technician during active duty in the United States Air Force.  

The Veteran's service treatment records show that his upper extremities and neurological system were clinically normal on enlistment examination in April 1972.  On the accompanying medical history questionnaire, the Veteran denied having any relevant history with regard to carpal tunnel syndrome or upper extremity symptoms.  In July 1976, the Veteran was treated for complaints of intermittent left elbow pain that, on examination, were clinically determined to be muscle pain.  He was diagnosed with a possible strain.  In August 1976, he was treated for complaints of right hand pain and assessed with probable tendonitis.  Thereafter, no further treatment for any complaints relating to his upper extremities, including his elbows, wrists, and hands are shown for his remaining period of service, a period of about one year and two months.  Upon separation examination in October 1977, the Veteran's upper extremities, and neurological system, were clinically normal.  In the accompanying medical history questionnaire, he did not report having any pertinent history with regard to carpal tunnel syndrome or upper extremity symptoms.  

Post-service medical records indicate that the Veteran was employed as a corrections officer.  The earliest recorded notation of symptoms relating to his forearms and hands is an August 1980 VA treatment note showing that the Veteran was treated for a pain affecting an unspecified finger on an unspecified hand, which he reported having for "many years" and with no history of precipitating injury.  The impression was sprained finger. 

An October 1980 VA treatment note shows that the Veteran injured his right hand when he fell on it, producing complaints of pain and "knots."  The diagnostic impression was strain of the right 3rd metacarpal digit and a ganglion cyst of the right wrist.

A private medical report, dated in July 1999, shows treatment for right forearm pain following an accidental fall at the workplace.  Subsequently-dated records reflect that the Veteran was diagnosed with bilateral carpal tunnel syndrome, with his right forearm more symptomatic than the left.  The medical records indicate that a workman's compensation claim was filed by the Veteran.  A physician's opinion concluded that a work-related injury aggravated the Veteran's bilateral carpal tunnel syndrome.  In December 1999, the Veteran underwent surgery for carpal tunnel release of his right wrist and forearm.

A September 2004 VA treatment note shows that the Veteran gave a history of onset of bilateral carpal tunnel syndrome in service in 1972. 

A November 2011 VA peripheral nerve examination report shows that the Veteran's claims file and pertinent history was reviewed by the examiner in conjunction with the examination.  The report notes a history of carpal tunnel syndrome of his right hand with "Date of diagnosis: Aug 1976."  On examination, there was incomplete paralysis of the right median nerve consistent with carpal tunnel syndrome, but an otherwise normal left median nerve and normal radial nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, and the radicular nerve group, bilaterally.  The examining clinician opined that the Veteran's carpal tunnel syndrome was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The medical rationale noted that the service medical records dated in 1976 attributed the Veteran's forearm and hand complaints to diagnoses that did not involve nerve entrapment (i.e., probable tendonitis), and that there was clinical evidence of post-service injury to the right upper extremity, and that there was medical evidence of  hand symptoms or carpal tunnel syndrome at any time prior to 1999 (i.e., a period of about 33 years following separation from service).

The Board finds that the weight of the evidence is against the Veteran's claim for service connection for bilateral carpal tunnel syndrome, status carpal tunnel release.  The Veteran's service medical records only show two notations of treatment for complaints relating to his forearms and hands, but these were for symptoms that were objectively attributed to muscle strain or tendonitis, and not to any underlying neurological pathology indicative of nerve entrapment that is consistent with carpal tunnel syndrome.  The Board finds that the Veteran's assertion of continuity of bilateral carpal tunnel symptomatology since service is not credible, as it is contradicted by the contemporaneous medical evidence showing no further treatment for complaints relating to his upper extremities, forearms, wrists, and hands for the remainder of his active service, and clinical findings that his upper extremities and neurological system were within normal limits during his subsequent service separation examination in October 1977, with no reported relevant history on part of the Veteran on the accompanying questionnaire.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  No relevant history was reported upon admission to a VA hospital in November 1979, despite the taking of an extensive history, nor were there any relevant findings upon examination of his upper extremities.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Thereafter, the post-service clinical record is silent for any treatment for complaints relating to his upper extremities, forearms, wrists, and hands until October 1980, which is nearly three years after his discharge from active duty.  At that time, he is shown to have injured his right hand in an accidental fall, and he was treated for strain and a ganglion cyst.  In 1999, he sustained yet another work-related right wrist and hand injury due to an accidental fall.  In view of this evidence, and the November 2011 VA clinician's opinion disassociating the Veteran's carpal tunnel syndrome from his two documented treatments for upper extremity symptoms during active duty, the Board concludes that the weight of the evidence is against the Veteran's claim for VA compensation for carpal tunnel syndrome.    

The Board has considered the notations in the medical evidence indicating that the Veteran related the onset of his bilateral carpal tunnel syndrome to service in 1972, and a history of a diagnosis of carpal tunnel syndrome in August 1976.  However, the Board finds that these notations warrant no probative value, as the Veteran's assertions of onset in service, and a continuity of bilateral upper extremity symptoms since active duty, have been found not to be credible.  In addition, the post-service notation of a history of diagnosis of carpal tunnel syndrome in August 1976 is contradicted by the service medical records, which do not contain any such diagnosis.  

To the extent that the Veteran relates his current bilateral carpal tunnel syndrome to his period of military service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  Neither his military records nor his post-service records indicate that he possesses any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as the specific questions in this case regarding the clinical existence and the nature and medical etiology of his bilateral carpal tunnel syndrome fall outside the realm of common knowledge of a lay person, the Veteran lacks the competence to present a valid medical diagnosis and provide a probative medical opinion linking any of these disabilities to his period of military service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons are not competent to diagnose internal medical conditions, such as bilateral carpal tunnel syndrome, which may be presented only by a trained physician or medical specialist in neurology and/or orthopedic or internal medicine.)   His statements and assertions in this regard, absent any supportive objective medical evidence, are thusly not entitled to any probative weight.

Therefore, in view of the foregoing discussion, the Veteran's claim for service connection for bilateral carpal tunnel syndrome must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral carpal tunnel syndrome is denied.



____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


